Citation Nr: 1743556	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left elbow with surgical scar (left elbow condition), prior to August 23, 2012. 

2.  Entitlement to a rating in excess of 20 percent for a left elbow condition for the period from August 23, 2012 through April 15, 2013. 
 
3.  Entitlement to a rating in excess of 10 percent for a left elbow condition, from April 15, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to Veteran's service connected disabilities. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from May 1990 to November 1995. 

This matter comes to the Board of Veterans' Appeals (Board) from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board finds the issue of TDIU was raised by the record and as such assumes jurisdiction over the Veteran's claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Prior to August 23, 2012, the Veteran's left elbow range of motion was limited by pain, his flexion was 140 degrees, and his extension was within the normal range.

2.  From August 23, 2012 through April 15, 2013, at worst, the Veteran's flexion was 68 degrees and his extension was 23 degrees.

3.  From April 15, 2013, the Veteran's flexion was 120 degrees and his extension was 5 degrees. 

4.  The Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 23, 2012, the criteria for a disability evaluation in excess of 10 percent have not been met for the Veteran's left elbow condition.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 (2016).

2.  From August 23, 2012 through April 15, 2013 the criteria for a disability evaluation in excess of 20 percent have not been met for the Veteran's left elbow condition.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5206, 5207 (2016).

3.  From April 15, 2013 the criteria for a disability evaluation in excess of 10 percent have not been met for the Veteran's left elbow condition.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5206, 5207 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in November 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.    

The Board notes the Veteran underwent a VA examination in December 2011.  The Board acknowledges the Veteran's July 2012 statement that the examination was inadequate because it did not accurately capture the severity of his symptoms.  The examination was adequate as the examiner considered the Veteran's complete medical history, his lay statements, and a physical examination including range of motion testing and an assessment of his functional loss.  The examiner provided information needed for the Board to render an informed decision in the case.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Therefore, the Board finds the VA's duty to assist has been fulfilled

II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran's left elbow condition is rated under Diagnostic Code 5207, forearm, limitation of extension.  38 C.F.R. § 4.17a.  The Veteran is right-hand dominant per his report at his December 2011 VA examination.  Therefore, his left arm is his minor arm.  

Under Diagnostic Code 5207, a 40 percent rating is warranted for the minor arm when a Veteran's extension is limited to 110 degrees.  A 30 percent rating is warranted for the minor arm when extension is limited to 100 degrees.  A 20 percent rating is warranted for the minor arm when extension is limited to 90 degrees. A 20 percent rating is warranted for the minor arm when extension is limited to 75 degrees.  A 10 percent rating is also warranted for the minor arm when extension is limited to 45 degrees or 60 degrees. 

The Board will also consider Diagnostic Code 5206, forearm, limitation of flexion.  38 C.F.R. § 4.17a.  A 40 percent rating is warranted for the minor arm when flexion is limited to 45 degrees.  A 30 percent rating is warranted for the minor arm when flexion is limited to 55 degrees.  A 20 percent is warranted for the minor arm when flexion is limited to 70 degrees.  A 20 percent rating is warranted with flexion is limited to 90 degrees.  A 10 percent rating is warranted for the minor arm with flexion limited to 100 or 110 degrees. 

Prior to August 23, 2012

The Board considers the medical evidence of record.  The Veteran received a VA examination in December 2011.  The examiner noted during flare-ups the Veteran would experience stiffness, pain, and numbness in his fingers.  The Veteran's flexion was 140 degrees and his extension was normal at 0 degrees.  The Veteran did not experience functional loss or impairment, but he did have excess fatigability.  The Veteran did not have ankylosis, or impairment of supination or pronation.  X-ray examination showed the Veteran had degenerative arthritis of the left elbow.  Further, while the Veteran had scars they were not painful or unstable.  The Board also considers the Veteran's VA treatment records.  In an April 2012 treatment record, the Veteran noted he could not fully extend his left forearm.  

The Board also considers the Veteran's lay statements.  In a January 2012 statement, the Veteran stated he experienced instability, stiffness, pain and his daily life was impacted by his left elbow disability.  The Veteran continued to report the issues he experienced with his disability, specifically in his June 2010 Notice of Disagreement, the Veteran stated he had supination and pronation.  Additionally, in a July 2012 statement, the Veteran reported he experienced weakness, excess fatigability, and incoordination.  The Veteran also disagreed with the VA examiner's assessment of his extension and flexion; the Veteran reported that both were severe. 

In weighing the medical evidence of record against the lay evidence of record the Board finds the medical evidence is more probative.  The VA examiner found the Veteran's flexion was 140 degrees and his extension, at 0 degrees, was within the normal limit.  While the Board considers the Veteran's lay statements concerning his supination, pronation, flexion, and extension, the Board notes the Veteran in this case is competent to report observable symptoms.  However, in this case, he does not possess the skills, training, or experience needed to state that his disability symptoms meet the specific criteria for higher ratings.  The Board finds the Veteran is not competent to provide this type of medical opinion.  

It is clear from the Veteran's competent, credible description of his symptoms and the medical evidence of record that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2016).

The medical evidence of record does not support a finding that the Veteran experiences functional impairment due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 such that the 20 percent criteria are more closely approximated.  While the December 2011 VA examiner noted the Veteran experienced excess fatigability and the Veteran reported incoordination and weakness, the December 2011 VA examiner reported there was no functional impairment or functional loss.  His functional loss does not cause his flexion to be more closely described as limited to 90 degrees or his extension to be more closely described as limited to 75 degrees.  

Accordingly, the Board finds a 10 percent rating is warranted.  The Board notes the Veteran's limitation of extension and flexion are most closely described as meeting the criteria for a noncompensable rating.  Nevertheless, because the Veteran experienced limited motion and painful motion he is entitled to the minimum compensable rating, 10 percent.  38 C.F.R. § 4.59.  Thus, as the Veteran does not experience functional impairment beyond pain and his extension and flexion numbers put the Veteran at a noncompensable rating, the Board concludes the Veteran's rating prior to August 23, 2012, is best captured by a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.     

The Veteran has arthritis in his left elbow, documented by x-ray.  Under Diagnostic Code 5003, which contemplates arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  In this case, the Veteran is in receipt of a rating based on painful motion.  A 20 percent rating under Diagnostic Code 5003 is not warranted because the Veteran does not have occasional incapacitating exacerbations.  

From August 23, 2012 to April 15, 2013

The Board acknowledges the Veteran's rating increased to 20 percent based on a VA treatment record from August 2012.  The record showed the Veteran's extension was 30 degrees and his flexion was 80 degrees.  

At a November 2012 VA physical therapy session, the Veteran's extension was 23 degrees and flexion was 68 degrees.  The physical therapist noted that the range of motion increased significantly with "verbal cueing."  As the Veteran has argued that his physical therapists have pushed him to do activity that hurt him, the Board will consider the pre-cueing measurements.  

The Veteran received occupational therapy during this period, and a March 2013 VA treatment record noted the Veteran did have decreased functional use in his left arm due to pain. 

The Board finds the medical evidence shows an increase higher than 20 percent is not warranted. At 23 degrees and 68 degrees, his extension and flexion measurements, respectively, do not meet the threshold requirements for a rating higher than 20 percent for the minor arm.  To warrant a higher rating, his flexion would have to be limited to 55 degrees or less.  His extension would have to be limited to 100 degrees or less.  Even when considering painful motion and functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, his disability is not more closely described by a 30 percent rating under either Diagnostic Code 5206 or 5207.  

The Board considers the Veteran's VA treatment reports that document the Veteran's complaints of pain on motion.  The Board finds the evidence of record does not document any other symptoms, beyond pain, that would warrant an increased rating.  38 C.F.R. § 4.59.  Thus, the Board concludes the preponderance of evidence is against the Veteran's claim, and a disability in excess of 20 percent prior to April 15, 2013 is denied.  38 C.F.R. § 4.17a.          

From April 15, 2013 

The Veteran continued to receive physical therapy from the VA.  In April 2013, the Veteran's extension was 5 degrees and his flexion was 120 degrees.  The Board also considers the Veteran's lay statements about his physical therapy.  In a June 2014 statement, the Veteran stated that his VA physical therapist pushed him too hard and hurt him.  The Veteran's complaints were similar to his prior reports.  He had problems with pain on motion and lifting and grasping items. 

Nevertheless, the Board finds the evidence of record shows a 10 percent rating is warranted.  Based on the measurements from the April 2013 VA treatment record the Board notes a noncompensable is warranted.  As noted previously, the Veteran's experienced pain on motion.  However, there is no evidence to suggest the Veteran's functional impairment has worsened beyond pain.  Therefore, the Veteran is entitled to the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board considers the Veteran's statements that his physical therapy was painful.  While this statement is competent and credible, nonetheless, the evidence of record does not show that his disability picture was more closely described by limitation of flexion of the minor arm to 90 degrees or less, or limitation of extension of the minor arm to 75 degrees or less.  Accordingly, the Board concludes that the preponderance of evidence is against the Veteran's claim for an increase in excess of 10 percent beginning April 15, 2013.  38 C.F.R. § 4.17a, Diagnostic Code 5206.       

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has one service-connected disability: his left elbow condition, which has not met the threshold for consideration of a schedular TDIU, as it has been rated at either 10 percent or 20 percent during the appeal period.  When a Veteran's disability ratings did not meet the minimum schedular criteria for a TDIU, the Board must still consider whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In these situations the claim must be submitted to the Chief Benefits Director or Director of the Compensation Service for extraschedular consideration.  

The Board finds a referral to the Director of Compensation Service for extraschedular consideration is not warranted.  The Veteran's background is in underground pipe laying.  The Board acknowledges the Veteran has been out of work since December 2008.  At his December 2011 VA examination, the examiner stated that he was unable to work as a pipefitter, but that he currently mowed lawns and did "odd jobs," but that "...repetitive heaving lifting with left arm should be avoided."  However, the Board finds the medical evidence shows his sole limitation on employment are jobs that require heavy lifting.  The Board notes the Veteran had other jobs beyond pipe laying such as employment as a janitor, floor tech, and dishwasher.  The Veteran is not unemployable solely due to his left elbow disability.  His employment history demonstrates that the Veteran has experience in jobs that do not require repetitive heavy lifting.  The evidence of record indicates that the Veteran is not precluded from working other types of jobs.  Accordingly, the Board concludes the preponderance of the evidence shows referral for consideration of an extraschedular TDIU is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a left elbow condition, prior to August 23, 2012 is denied. 

Entitlement to a rating in excess of 20 percent for a left elbow condition for the period from August 23, 2012 through April 15, 2013 is denied. 

Entitlement to a rating in excess of 10 percent for a left elbow condition, from April 15, 2013 is denied.

Entitlement to a TDIU is denied. 





____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


